Title: 24 [i.e. 25] Sunday.
From: Adams, John
To: 


       Astronomers tell us, with good Reason, that not only all the Planets and Satellites in our Solar System, but all the unnumbered Worlds that revolve round the fixt Starrs are inhabited, as well as this Globe of Earth. If this is the Case all Mankind are no more in comparison of the whole rational Creation of God, than a point to the Orbit of Saturn. Perhaps all these different Ranks of Rational Beings have in a greater or less Degree, committed moral Wickedness. If so, I ask a Calvinist, whether he will subscribe to this Alternitive, “either God almighty must assume the respective shapes of all these different Species, and suffer the Penalties of their Crimes, in their Stead, or else all these Beings must be consigned to everlasting Perdition?” Heard Mr. Maccarty. Spent the Evening at the Colonels.
      